 

[tlogo1.jpg]

Barry G. Caldwell

President and CEO

 



March 27, 2012

 

Mr. Samuel Gesten 1911

Walker Avenue



Monrovia, CA 91016

 

Dear Sam,

 

STAAR Surgical Company is pleased to offer you the position of Vice President,
General Counsel, Corporate Secretary, reporting to Barry Caldwell, President and
Chief Executive Officer. When you accept this offer and begin employment, your
beginning wage will be $11,538.47 per bi-weekly pay period for 26 pay periods
per year ($300,000 per year), in addition to all the benefits offered in our
current policy. You will also accrue three weeks of vacation per year. In
addition, as a member of the Executive Team, you will be entitled to Change in
Control and Severance Agreements and STAAR Surgical Company will provide an
Executive Health Program and a Variable Universal Executive Life Insurance
policy, which would include a $500,000 death benefit.

 

Subject to approval by the Board of Directors, you will receive an option to
purchase up to 50,000 of STAAR Surgical Company Common Stock. The grant will be
effective and priced on April 2, 2012, assuming that is your first day of
employment. The options will vest over a period of three years, commencing on
your first day of employment.

 

As part of the Executive Long Term Incentive Plan you will also receive an
option to purchase up to an additional 20,000 Shares of STAAR Surgical Company
Common Stock and receive a grant of 7,500 Performance Accelerated Restricted
Shares (PARS) subject to Board approval. These grants will be effective and
priced on April 2, 2012, assuming that is your first day of employment.

 

In addition, you will be eligible for a target bonus of 35% of your annual
salary, which will be payable on an annual basis and subject to the successful
achievement of corporate and personal goals and objectives. Bonus awards are
subject to recommendation by the Compensation Committee of the Board of
Directors and approved by the entire Board of Directors.

 

Upon acceptance of this offer and the successful completion of a reference
cheek, background check and drug screen, you may begin work on or before April
2, 2012.

Please make note, employment is at the mutual consent of the employee and STAAR
and can be terminated "at will," with or without cause, by either you or STAAR
in its sole discretion at any time.



 

1911 Walker Avenue, Monrovia, CA 91016 t. 626.303.7902 www.staar.com

 

 

 

 

[tlogo1.jpg]

Barry G. Caldwell

President and CEO

 



On your first day of employment you will need to bring with you identification
in order to complete all necessary paperwork, including your Employment
Eligibility Verification (Form I9).

 

Sam, we are very excited about the possibility joining the STAAR Executive TEAM,
helping us accomplish our mission and we hope you enjoy the many great
opportunities STAAR has to offer. I look forward to you joining our TEAM.





 

Thank you, Accepted by:

 

/s/ Barry G. Caldwell   /s/ Samuel Gesten Barry G. Caldwell
President, Chief Executive Officer and
Director (principal executive officer)  

Samuel Gesten
Vice President General Counsel

and Corporate Secretary

 

 

 